 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                          DISTRICT OF NEVADA
 6                                                   ***
 7   FREDERICK H. SHULL, JR.,                              Case No. 2:18-cv-01690-RFB-NJK
 8                       Plaintiff,                                             ORDER
 9           v.
10   ROSEMAN UNIVERSITY, et al.,
11                      Defendants.
12
13          Several motions filed by Plaintiff Frederick H. Shull, Jr. (“Plaintiff”) are pending before
14   the Court. See ECF Nos. 7–10, 14–16, 19. The Court, however, will not consider the motions
15   based on its lack of subject matter jurisdiction.
16          The Court has a sua sponte obligation to ensure that it has subject matter jurisdiction. Kwai
17   Fun Wong v. Beebe, 732 F.3d 1030, 1036 (9th Cir. 2013) (citations omitted); see also Gonzalez v.
18   Thaler, 565 U.S. 134, 141 (2012) (“When a requirement goes to subject-matter jurisdiction, courts
19   are obligated to consider sua sponte issues that the parties have disclaimed or have not
20   presented.”).
21          Plaintiff asserts subject matter jurisdiction exists under Nevada Revised Statute (“NRS”)
22   § 239.011 and 28 U.S.C. § 1367.          However, before the Court can exercise supplemental
23   jurisdiction under 28 U.S.C. § 1367 in regard to state law claims, the Court must first have original
24   subject matter jurisdiction over the matter. 28 U.S.C. § 1367(a). Here, Plaintiff’s claim is based
25   only on a state law: NRS § 239.010. See ECF No. 12. Because Plaintiff’s claims do not establish
26   original subject matter jurisdiction by raising a federal question, see 28 U.S.C. § 1331, or by raising
27   diversity jurisdiction, see 28 U.S.C. § 1332, the Court dismisses this action without prejudice for
28   lack of subject matter jurisdiction.
 1          IT IS ORDERED that this matter is DISMISSED without prejudice for a lack of subject
 2   matter jurisdiction. The Clerk of the Court is instructed to close the matter accordingly.
 3
 4          DATED: October 16, 2018.
 5
                                                          __________________________________
 6                                                        RICHARD F. BOULWARE, II
                                                          UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
